UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2319


STARSHA M. SEWELL,

                    Plaintiff - Appellant,

             v.

WESTAT, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Timothy J. Sullivan, Magistrate Judge. (8:20-cv-01895-TJS)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se. Thomas Strong, VENABLE, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha M. Sewell appeals the magistrate judge’s order dismissing on res judicata

grounds the civil action Sewell filed in June 2020. * On appeal, we confine our review to

the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Sewell’s informal

brief does not challenge the basis for the magistrate judge’s disposition, she has forfeited

appellate review of the appealed-from order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

magistrate judge’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.


                                                                               AFFIRMED




       *
        The parties consented to the exercise of jurisdiction by the magistrate judge. 28
U.S.C. § 636(c).

                                             2